Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 1 of 10 PagelD #: 6

AANA A

David L. Nicholson, Jefferson Circuit Clerk
600 West Jefferson Street
Louisville, KY 40202-4731

CORPORATION SERVICE COMPANY
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

KCOJ eFiling Cover Sheet

 

Case Number: 19-Cl-001509
Envelope Number: 1512120
Package Retrieval Number: 151212011022428@00000902283

Service by: Certified Mail
Service Fee: $0.00
Postage Fee: $12.25

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.

Page 1 of 1 Generated: 3/11/2019 7:25:13 AM

Package:O00001 of 060009

Presiding Judge: HON, SUSAN GIBSON (630269)

Package | 600001 of 000009
Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 2 of 10 PagelD #: 7

 

AOC-E-105 Sum Code: Cl

Rev. 9-14 Case #: 19-Cl-001509

Court: CIRCUIT
County: JEFFERSON Circuit

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, SISIRAK, OMER VS. PURDY BROTHERS TRUCKING, LLC, ET AL, Defendant

TO: CORPORATION SERVICE COMPANY
_ 251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Memo: Related party is PURDY BROTHERS TRUCKING, LLC

The Commonwealth of Kentucky to Defendant:
PURDY BROTHERS TRUCKING, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

has a Nel, b,—

Jefferson Circuit Clerk
Date: 3/8/2019

 

Proof of Service

This Summons was:

(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(J Not Served because:

 

Date: , 20

 

 

Served By

 

Title

 

 

 

Summons ID: 15121201 1022428@00000902283
CIRCUIT: 19-Cl-001509 Certified Mail

SISIRAK, OMER VS. PURDY BROTHERS TRUCKING, LLC, ET AL .
OTP AN A page 1009 erile

Package:G00002 of 000005

Presiding Judge: HON. SUSAN GIBSON (636269)

Package : 000002 of 000009
Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 3 of 10 PagelD #: 8

Files TS HPSS = OBMNB/2049 , Bevid 1. Nicholson, Jafersou Cheuit Clark

COMMONWEALTH OF KENTUCKY
JEFFERSON CIRCUIT COURT
CASE NO.
ELECTRONICALLY FILED

OMER SISIRAK | PLAINTIFF

v.
PURDY BROTHERS TRUCKING, LLC
Serve: Corporation Service Company,
251 Little Falls Drive,
Wilmington, DE 19808
. P.S. LOGISTICS, LLC
Serve: Corporation Service Company
251 Little Falls Drive,
Wilmington, DE 19808

and

JATIONE HOOKS | DEFENDANTS ~

Serve: Jatione Hooks
399 Plantation Way #3215,
Macon, GA 31210

 

COMPLAINT

 

Comes the Plaintiff, Omer Sisirak, by and through counsel, and for his claims and causes
of action against the Defendants, Purdy Brothers Trucking, LLC, P.S. Logistics, LLC and Jatione
Hooks, herein states as follows: .

PARTIES AND JURISDICTION
Mi, Plaintiff Omer Sisirak is a resident of Jefferson County, Kentucky.
a. Defendant Purdy Brothers Trucking, LLC (hereinafter Purdy Brothers) is a

Delaware Limited Liability Company with a principal office located at 199 Commercial Park

Filed She OGTS09  Ga/08/2019 David L. Michoisen, Jeferson Circuit Olek

Package:000062 cf 660009

Presiding Judge: HON. SUSAN GIBSON (630269)

Package : 000003 of 000009
Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 4 of 10 PagelD #: 9

P-CL-OG1508 = G3/08/2019 David L. Nicholson, Jefferson Circuit Chari

Drive, Loudon, TN 37774. Purdy Brothers has named Corporation Service Company, 2908 Poston
Avenue, Nashville, TN 37203 as its registered agent for service of process.

3: Defendant PS Logistics, LLC is a Delaware Corporation and. has chosen
Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808 as its registered
agent for service of process.

4, Upon information and belief, Purdy Broder is a subsidiary of PS Logistics, LLC.

5. Upon information and belief, Defendant Jatione Hooks is a resident of Macon,

- Georgia and can be served at 399 Plantation Way #3215, Macon, GA 31210.

6. Jurisdiction and venue are appropriate in this court as the actions alleged below
occurred in Jefferson County, Kentucky and the amount in controversy exceeds the minimum
jurisdictional limits of this Court.

FACTUAL ALLEGATIONS

7. Upon information and belief, Jatione Hooks was an employee of Purdy Brothers
Trucking, LLC on November 13, 2018.

8. On November 13, 2018, Jatione Hooks, in the course and scope of his employment
with Purdy Brothers was driving a tractor-trailer owned by Purdy Brothers and stopped in
Louisville, Kentucky.

9, On November 13, 2018, Jatione Hooks was in the care and control of cargo
pursuant to a bill of lading provided by his employer Purdy Brothers Trucking, LLC and had a
duty pursuant to his employment agreement to transport said cargo to a destination unknown to

Plaintiff.

{oaroed509  og3fder2uis David L. Nicholson, Jefferson Circuit Clerk

Package:000004 of GOG0009

Presiding Judge: HON. SUSAN-GIBSON ($30269)

Package ; 000004 of 000009
Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 5 of 10 PagelD #: 10

Piles ‘ TEC) DOT 5O8 OR08F2018 David L. Nicholson, Jottersen Cirsut Clerk

10. On November 13, 2018, while driving the tractor trailer on behalf of Purdy
Brothers, Jatione Hooks stopped at a parking lot near Fincastle Wine and Liquor near the corner

of Murphy Lane and Westport Road.

ll. The parking lot described above has parking spots available for rent by semi-truck |

owners and/or operators.

12. Plaintiff fonts é patling spot near in the parking lot described in paragraph 10 to
park his semi-truck and trailer.

13. Upon information and belief, Jatione Hooks/Purdy Brothers Trucking/PS Logistics
do not rent a spot in the parking lot described in maracas 10. |

14. Around 6:00 PM, November 13, 2018, Plaintiff entered the parking lot to find Mr.
Hooks earked in the spot that he rents in the parking lot described in paragraph 10.

| 15. Plaintiff requested that Jatione Hooks move the tractor trailer he was operating on

behalf of Purdy Brothers out of the parking spot Plaintiff pays to pei. |

16. Mr. Hooks.refused to move his tractor trailer.

L7. Plaintiff sierapied to park in a different parking spot.

18. While Plaintiff was attempting to park in a different parking spot, -Mr. Hooks
entered into the cab of Plaintiff's vehicle piidighing a firearm. — 7

19. While in the cab of Plaintiff's vehicle, Mr. Hooks threatened to kill Plaintiff aad
vioieitly assaulted hitn. |

20. Upon information and belief of the Plaintiff, Mr. Hooks was attempting to prevent
Plaintiff from hitting the Bundy Brothers? tractor and/or trailer. |

21. Plaintiff was able to escape the vehicle, but in the process of doing so strack his

should and right knee amongst other body parts on the pavement.

Pilect , 'h-Choup508 O3/08/2049 David L. Nicholson, detfersoo Circuit Cierk

Package:000005 of 006009

Presiding Judge: HON, SUSAN GIBSON (630269}

: 000005 of 000009

Package
Pe)

Case 3:19-cv-00237-CHB Document1-1 Filed 04/01/19 Page 6 of 10 PagelD #: 11

19-C) 601509 03/08/2019 David L Nicholson, Jeffersian Clreadh Olerk

22. Defendant Hooks was arrested and charged with wanton endangerment, assault,
and terroristic threatening.

25. Upon information and belief, at the time of the incident described above, Jatione
Hooks was an employee of Purdy Brothers.

24. Upon information and belief, at the time of the incident described above, Purdy
Brothers had in place an employee handbook and/or contract of employment which had a provision
related to violence at the workplace. |

25. Upon information and belief, at the time of the incident described above, the Purdy
Brothers’ employee handbook and/or contract of employment stated that:

“Purdy Bros. Trucking Co., Inc. is committed to providing a work environment that is free
from violence. Any acts or threated acts of violence will not be tolerated. Anyone engaging in
unacceptable behavior will be subject to discipline, up to and including dismissal, and may also
be personally subject to other civil or criminal liabilities.

For the purposes of this policy, unacceptable behavior is defined as:

1) Physically harming or threatening to harm an individual, group of individuals,
relatives of those individuals or company.

2) The possession on company property of weapons of any kind, or the brandishing
of any object that could reasonably be perceived as a weapon.

3. Loud, angry or disruptive behavior that is not part of the typical work
environment.

&

Callous or intentional disregard for the physical safety or well being of others.

iy

Intentional disregard of company or employee property.

an

Commission of a criminal act on company property.

7, Any other conduct that a reasonable person would perceive as constituting a
threat of violence or intimidation.

Any employee who is subjected to, witness or has knowledge of unacceptable or violent
behavior of any of the types listed above, or has reason to believe that such behavior may occur

1S-CLGOTEOY = OS/08/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Juage: HOH. SUSAN GIBSON (630269) Package:000006 of 000009

: 000006 of 000009

Package
Case 3:19-cv-00237-CHB Document1-1 Filed 04/01/19 Page 7 of 10 PagelD #: 12

én iS-CH-BHI505 03/08/2099 David L. Nicholson, Jefferson Circuit Clerk

at or in connection with the activities of Purdy Bros. Trucking Co:, Inc. is required to report it
promptly to his or her supervisor, or the Safety Director.”

26.  Jatione Hooks possessed a firearm on company property in violation of Purdy
Brothers’ company policy.

CLAIM I —- ASSAULT AND BATTERY BY JATIONE HOOKS UPON PLAINTIFF

27. . Plaintiff re-alleges and incorporates all of the allegations contained in Paragraphs
1-26, as if fully set forth herein.

28. On November 13, 2018, the Defendant Jatione Hooks committed the common law
torts of Assault and Battery upon the Plaintiff.

29. As aresult of Defendant Hooks’ Assault and Battery upon the Plaintiff, Plaintiff
suffered severe physical injury and mental pain and suffering. |

CLAIM II — VIOLATIONS OF KRS 508.060, 508.030 AND 508.080

30. Plaintiff re-alleges and incorporates all of the allegations contained in Paragraphs
1-29, as if fully set forth herein.

31. The Defendant committed the crimes of Wanton Endangerment (KRS 508.060),
Assault in the 4"° Degree (KRS 508.030) and Terroristic Threatening in the 3 Degree (KRS
508.080). |

32. KRS 446.080 provides that a person injured by violation of any statute may recover
from any offender such damages as are sustained by the violation.

33; As a result of the Defendant’s violation of KRS 508.060, 508,030 and 508.080,
Plaintiff suffered severe physical injury and mental pain and suffering.

CLAIM Iii — LIABILITY OF PURDY BROTHERS AND P.S. LOGISTICS, LLC
34. Plaintiff re-alleges and incorporates all of the allegations contained in Paragraphs

1-33, as if fully set forth herein.

Fite TOOT S09 oOS/08/2649 David L. Nicholson, Jefferson Circuit Clark

Package:000007 of O0000S

Presiding Judge: HON, SUSAN GIBSON (630269)

Package : 000007 of 000009
Case 3:19-cv-00237-CHB Document1-1 Filed 04/01/19 Page 8 of 10 PagelD #: 13

19-Ci-GOTS09 03/08/2019 David L. Nicholson, Jefferson Circuit Clerk

35. Upon information and belief, Jatione Hooks was an employee of Purdy Brothers
and P.S. Logistics, LLC at the time of the incident alleged above. _

36. Upon information and belief, Jatione Hooks was driving a tractor trailer owned by
Purdy Brothers at the time of the incident alleged above.

37. Upon information and belief, Jatione Hooks was responsible for any tractor and the
cargo in the trailer owned by Purdy Brothers at the time of the incident alleged above.

38. | Upon information and belief, Jatione Hooks believed that Plaintiff nearly struck the
Purdy Brothers’ tractor trailer at the time of the incident alleged above.

39. Upon information and belief, in an effort to prevent damage to the tractor trailer
and/or cargo in the trailer, Jatione Hooks attacked Plaintiff and threatened him with a firearm.

40. __ In an effort to escape from Jatione Hooks, Plaintiff suffered bodily harm.

41. Asaresult of the crimes committed by Jatione Hooks and the common law Assault
and Battery, Plaintiff suffered physical injury as well as mental pain and suffering.

42. Defendants Purdy Brothers and P.S. Logistics, LLC are directly and/or vicariously
liable for any acts and omissions by any person under their direct or indirect controlled including
but not limited to Jatione Hooks.

CLAIM IV — NEGLIGENT HIRING, RETENTION, AND SUPERVISION

43. Plaintiff re-alleges and incorporates all of the allegations contained in Paragraphs
1-42 as if fully wee forth herein.

44. __ Upon information and belief, Jatione Hooks was an employee of Purdy Brothers
and P.S. Logistics, LLC.

45. Upon information and belief, Purdy Brothers and P.S. Logistics, LLC were

negligent in their hiring and training of the Defendant, Jatione Hooks.

{eC O61sGe 93/08/2019 David L. Nicholson, Jefferson Circuit Clerk

Package:000008 of 0000628

Presiding Judge: HON, SUSAN GIBSON (630269)

Package : 000008 of 000009
~. Case 3:19-cv-00237-CHB Documenti1-1 Filed 04/01/19 Page 9 of 10 PagelD #: 14

i OPOOTkOS G3/08/2044 David L. Nichulson, Jefierson Circuit Clerk

46. Upon information and belief, Purdy Brothers and P.S. Logistics, LLC were
negligent in their supervision of Jatione Hooks.

47. As aresult of the negligent hiring, negligent training, and negligent supervision of
Jatione Hooks by Purdy Brothers and P.S. Logistics, LLC, Plaintiff suffered severe ohysieat
injuries and mental pain and suffering.

REQUEST FOR RELIEF

WHEREFORE, Plaintiff Omer Sisirak hereby demands as follows:

Le | Judgement against the Defendants in an amount that is fair and reasonable to
compensate the Plaintiff for the injuries he sustained in an amount to be determined by the trier of
fact; |

2. For the costs herein expended, including reasonable fees for his attorneys;

3: Trial by jury;

4, Any and all other relief to which the Plaintiff may appear 10 be entitled. .

Respectfully submitted,

/s/ John Abaray ;
TAD THOMAS

JOHN ABARAY

THOMAS LAW OFFICES, PLLC
9418 Norton Commons Blvd., Ste 200,
Louisville, KY 40059

502-473-6540
john.abaray(@thomaslawoffices.com
tad@thomaslawoffices.com
COUNSEL FOR PLAINTIFF

 

49-CEO81809 dO3/08/2045 David L. Nicholson, Jefferson Circuit Clerk

Package:000609 of O00CDS

Presiding Judge: HON. SUSAN GIBSON (630285)

Package : 000009 of 000009
Case 3:19-cv-00237-CHB Document 1-1 Filed 04/01/19 Page 10 of 10 PagelD #: 15
eS
lz
[ss
oS
2
i

=f: 02 4W
meee 0000339432MAR 11, 2019

g
=
a
ti
E
a
A
Ww
;
wo
a

; ZIP 40202

   

 

 

ASST 2TLT OOOD Oe24e ° éTOe

wit

eit r ieee cee a Ssay00y bheriportes
pat taytS Bde F "

 

 
    

  
